Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
As presented in the claims dated 04/16/2020, claim 21 (directed to a system) is currently dependent on claim 6 (directed to a process). For purposes of the restriction, the examiner has interpreted claim 21 to depend on claim 16 (directed to a system), and claims 21 and 22 (dependent on 21) have been grouped accordingly. Appropriate correction is required. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-13, drawn to a printing process.
Group II, claims 14-22, drawn to a printing system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups share the technical features of: an application device for applying polymer plies of powder or filament, an IR irradiation preheating device, and a melting device for selective local heating of predetermined points of the polymer above a sintering or melting temperature, wherein the preheating device and/or the melting device has an NIR irradiation device with a radiation density maximum in the wavelength range between 0.77 and 1.2 μm and with high power density above 200 kW/m2, these technical features are not special technical features as they do not make a contribution over the prior art in view of WO 2017/069752 Al (“Chaffins”) and US 7661387 B2 (“Poullos”). 
(roller 20, [0033]), an IR irradiation preheating device (pre-heating by infrared (IR) radiation source [0037]), and a melting device for selective local heating of predetermined points of the polymer above a sintering or melting temperature (laser, [0039]-[0041], [0044]), wherein the preheating device and/or the melting device has an NIR irradiation device with a radiation density maximum in the wavelength range between 0.77 and 1.2 μm (laser emits near-infrared light with wavelengths of about 800 nm (0.8 μm), [0040]).
Chaffins further discloses that a pulse laser is used, which enables the laser beam to have more energy, but Chaffins is not specific on the power density range.
Poullos teaches a laser source with high power density above 200 kW/m2 (1 W/mm2 or 1000 kW/m2, Col. 3 lines 33-40; 4 W/mm2 or 4000 kW/m2, Col. 4 lines 55-67). Poullos teaches the high laser power density is set in order to reach a melting temperature of specific polymers, such as PFA or PTFE.
It would have been obvious to one of ordinary skill in the art to modify the melting device disclosed by Chaffins with the high power density capability disclosed by Poullos in order to heat specific polymers, such as PFA or PTFE, to their respective melting points.

Furthermore, Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. Independent process claim 1 specifically requires preheating by short-wave or medium-wave IR radiation. The apparatus claims do not require a preheating device capable of generating short- or medium-wave IR radiation, and only require one of the preheating or the melting device to be capable of generating and irradiating near IR radiation in the range stated above.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754